DETAILED ACTION

Pre-AIA  – First to Invent
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) do not apply to the present reissue application because this application has not contained at any time a claim to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Pre-AIA  – Reissue
The present reissue application was filed before September 16, 2012 and, therefore, is being examined under the pre-AIA  reissue provisions, i.e., the pre-AIA  provisions of 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73.

Status of Submission
This Office action is responsive to the applicant’s response filed on June 7, 2021, of which:
The amendments to the specification have been entered.
The amendments to the claims have been entered.
The amendments to the drawings have not been entered for the reasons given below.

The proposed replacement drawing sheets filed on June 7, 2021 have been disapproved by the examiner and have not been entered because:
The proposed amendments do not overcome the objection to Fig. 3. As a result of the proposed amendment to Fig. 3, different portions of a single structure are 
The proposed amendments to Fig. 22 are improper because the right occurrence of reference number 157 has been changed to “257”, but reference number 257 does not appear in the specification. Pursuant to 37 CFR 1.84(p)(5), reference characters not mentioned in the description shall not appear in the drawings.

Objections to Amendments – Formalities
The amendments to the specification filed on June 7, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). All changes made to the specification must be shown via the single brackets and underlining required by 37 CFR 1.173(d), with all amendments made relative to the patent specification in effect as of the filing date of the reissue application. It is improper to show changes relative to a prior amendment. Further, the precise point in the specification must be identified where any added or rewritten paragraph is located. The following errors require correction:
The amendment cites “At col. 1, l. 3” for the location of a newly added paragraph. However, this appears to be the location of the heading “FIELD OF THE INVENTION”. Further, the amendment fails to identify the paragraph as one to be newly added, e.g., “Please add the following new paragraph to column 1 between the title “AMUSEMENT RIDE” and the heading “FIELD OF THE INVENTION”.
The amended paragraph located at col. 5, ll. 4-11 improperly shows changes relative to a prior amendment. All changes must be shown relative to the patent specification in effect as of the filing date of this application.
The amended paragraph located at col. 5, ll. 28-50 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 6, ll. 9-22 improperly shows changes relative to a prior amendment.
In the amended paragraph located at col. 7, ll. 12-39, “hub structure [23] 33” (17th to 18th line) should read “hub structure 33”, i.e., the change from reference number “23” to “33” is improperly shown at the 18th line when it should have been shown at the 16th line.
The amended paragraph located at col. 8, l. 46 to col. 9, l. 8 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 9, ll. 19-31 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 9, ll. 32-39 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 11, ll. 6-28 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 12, l. 65 to col. 13, l. 14 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 13, ll. 15-23 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 6, ll. 9-22 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 13, ll. 34-37 improperly shows changes relative to a prior amendment.
The amended paragraph located at col. 13, ll. 42-45 improperly shows changes relative to a prior amendment.
The amended abstract improperly shows changes relative to a prior amendment.

The amendments to the specification filed on June 7, 2021 are also objected to because:
The new paragraph added to column 1 inaccurately identifies the instant application as “a continuation-in-part of International Application No. PCT/AU2004/000099”. The instant application should be identified as a reissue of Patent No. 7,666,103 B2, which issued from Application No. 11/023,063 filed 
The amended paragraph located at col. 5, ll. 22-23 has been amended to refer to “the column 23 elongated members and struts” (2nd line). This amendment creates confusion because the column 23 is not previously defined as including “elongated members and struts”, and because it is unclear how the newly recited “elongated members and struts” relate to the longitudinal elements 25 and lateral elements 26 discussed previously.
The amended paragraph located at col. 5, ll. 28-50 has been amended to refer to state that “The column 23 can have a first and second support surfaces… (7th line), which is incorrect grammatically due to the combination of the singular article “a” and the plural term “surfaces”.
The amended paragraph located at col. 5, ll. 28-50 has been amended to state that “The column 23 can have a first and second support surfaces… (7th line) and to state that “Longitudinal elements 25 comprise a first plurality of elongated surfaces… (10th to 11th lines) and to recite “…the respective longitudinal element 25 defines a track and the faces 27, 28 define two track…surfaces” (16th to 17th lines) and to state “The longitudinal elements 25 can include a first plurality of elongated rail surfaces… (32nd to 33rd lines) and to recite “Track surfaces 27, 28 of the longitudinal elements 25…” (34th to 35th lines). This amendment creates confusion because it introduces/recites “support surfaces”, “elongated surfaces”, “track surfaces” and “elongated rail surfaces” separately without explaining how these relate to one another (since they are, in fact, the same surfaces).
The amended paragraph located at col. 5, ll. 28-50 has been amended to state that “Longitudinal elements 25 comprise a first plurality of elongated surfaces… such as rail surfaces and support rails” (10th to 12th lines). This amendment is confusing and inaccurate because “surfaces” are not the same as “rails”.
The amended paragraph located at col. 5, ll. 28-50 has been amended to state that “The rollers 39 of each roller set 37 can function such that rotation… is prevented by one wheel or a first rotation member(s), while rotation in the opposite direction is prevented the other wheel or a second rotation member(s). The roller sets 37 further comprises a mounting for each of said rotatably mounted members” (22nd to 26th line). This amendment creates confusion because it recites “rollers”, “one wheel”, “the other wheel”, “first rotation member(s)”, second rotation member(s) and “rotatably mounted members” separately without explaining how these relate to one another (since they are, in fact, the same elements). Further, the alternative plural term “member(s)” is inconsistent with the singular term “wheel”.
In the amended paragraph located at col. 5, ll. 28-50, the terms “said first support, engagement, or rail surface” (27th to 28th line) and “said second support, engagement, or rail surface” (30th line) lack proper antecedent basis and are not consistent with the terms recited previously in the paragraph. See ll. 7-8, 10-12 and 16-18.
In the amended paragraph located at col. 6, ll. 9-22, “said top portion of column 23” (5th line) lacks proper antecedent basis, i.e., the column 23 is not previously defined as having a top portion. Thus, “said” should read “a”.
In the amended paragraph located at col. 6, ll. 9-22, “member that positioned” (11th line) should read “member positioned”.
In the amended paragraph located at col. 7, ll. 12-39, “hub structure 33” (16th line) should read “hub structure [23] 33”.

The amendments to the claims filed on June 7, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). The following errors require correction:
In claim 34, at l. 1, the status indicator “(Original)” should read “(Amended)”.

The amendments to the claims filed on June 7, 2021 are also objected to because:
In claim 47, at l. 6, “elements said” should read “elements, said”.

Applicant is required to correct the above-noted errors and otherwise place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.


Objections to Amendments – New Matter
The amendment filed on June 7, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a). 35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention, and 35 USC 251(a) states that no new matter shall be introduced into the application for reissue. See the further explanation below. 

In this case, “the disclosure of the invention” is defined as the disclosure of Application No. 11/023,063 as originally filed on December 27, 2004. Therefore, all references to “the original disclosure” in this Office action are with respect to the disclosure of Application No. 11/023,063 as originally filed on December 27, 2004. Subject matter added to the disclosure during the earlier-concluded examination of Application No. 11/023,063 (and now appearing in Patent No. 7,666,103) does not constitute “the original disclosure” but, rather, constitutes new matter. Similarly, subject matter added to the disclosure during the examination of the instant reissue Application No. 13/341,895 does not constitute “the original disclosure” but, rather, constitutes new matter.

The amendments to the specification filed on June 7, 2021 include new matter because the original disclosure fails to provide support for the following subject matter:
The rewritten paragraph located at col. 5, ll. 28-50 has been amended to read “The rollers 39 of each roller set 37 can function such that rotation… is prevented by one wheel or a first rotation member(s), while rotation in the opposite direction is prevented the other wheel or a second rotation member(s). The roller sets 37 further comprises a mounting for each of said rotatably mounted members” (22nd to 26th line). However, the original disclosure does not provide support for the alternative plural term “member(s)” in reference to the singular term “wheel”. That is, the original disclosure does not describe a singular “wheel” (or “roller”) as comprising plural “rotatably mounted members”.
The rewritten paragraph located at col. 5, ll. 28-50 has been amended to read “Track surfaces 27, 28 of the longitudinal elements 25 can be substantially flat surfaces in different planes, said different planes extending transverse to the plane of the ground” (34th to 36th lines). The phrase “extending transverse to the plane 
The rewritten paragraph located at col. 8, l. 46 to col. 9, l. 8 has been amended to read “The link 19 allows the rider carriers 81 to move radially outward from the column” (4th to 5th lines). However, the original disclosure does not provide support for a singular link 19 that functions to allow plural rider carriers 81 to move radially outward. The examiner suggests changing “carriers” to “carrier” in this sentence.
The rewritten paragraph located at col. 9, ll. 32-39, has been amended to read “The base can also be adapted to be releasably anchored to the ground. The fourth embodiment, as shown in FIGS. 13 to 29, provides such an amusement ride” (5th to 6th lines). Original claim 11 of Application No. 11/023,063 recited the limitation “the base is adapted to be releasably anchored to the ground”. However, the original disclosure does not provide support for the embodiment of Figs. 13-29 comprising a base that is releasably anchored to the ground. Instead, this embodiment as described as “a mobile amusement ride 150 incorporated on a trailer 165” (col. 9, ll. 41-42) and as having “…a column 161 mounted on a base 163 incorporated into the trailer” (col. 9, ll. 52-53). A base incorporated into a trailer that is positioned on (or in engagement with) the ground is not inherently the same as a base that is releasably anchored to the ground.

Applicant is required to cancel the new matter in the reply to this Office Action.

Defective Priority Claim
Receipt is acknowledged of the applicant’s Petition to Accept Unintentionally Delayed Priority Claim under 37 C.F.R. 1.78 filed on June 7, 2021. However, that petition was dismissed 

Parent Application No. 11/023,063 (now Patent No. 7,666,103, i.e., the patent sought to be reissued by the instant reissue application) was not filed under 35 USC 371 as a national stage entry of International Application No. PCT/AU2004/000099. Rather, parent Application No. 11/023,063 was filed under 35 USC 111(a) as a U.S. national application, which claimed priority to International Application No. PCT/AU2004/000099 under 35 USC 365(c). This fact is evidenced by the following:
As shown in APPENDIX A, the transmittal form filed with the original application papers for parent Application No. 11/023,063 clearly identified the application as a “Continuation-in-part (CIP)” of Application No. PCT/AU2004/000099, i.e., as claiming priority to Application No. PCT/AU2004/000099 under 35 USC 365(c). 
As shown in APPENDIX B, the declaration filed with the original application papers for parent Application No. 11/023,063 clearly identified the application as:
Claiming priority under 35 USC 119(a)-(d) to Australia Application No. 2004904550. International Application No. PCT/AU2004/000099 was not listed together with Australia Application No. 2004904550 in the section of the declaration pertaining to priority claimed under 35 USC 365(a) to an international application designating at least country other than the United States of America.
Claiming priority under 35 USC 365(c) to International Application No. PCT/AU2004/000099. The priority claim under 35 USC 365(c) is in accordance with the identification of the application as a “Continuation-in-part (CIP)” of Australia Application No. 2004904550 in the application transmittal form.
The executed declaration filed in parent Application No. 11/023,063 on July 5, 2005 contained the very same priority claims as the declaration filed with the original application papers.
A certified copy of Australia Application No. 2004904550 was filed in parent Application No. 11/023,063 on December 27, 2004 in compliance with the requirement of 37 CFR 1.55 for a priority claim under 35 USC 119(a)-(d). However, a certified copy of International Application No. PCT/AU2004/000099 was not filed in parent Application No. 11/023,063, i.e., the requirement of 37 CFR 1.55 was not met for a priority claim to the international application under 35 USC 365(a).

This application is not yet entitled to applicant’s claim for priority based on Application No. PCT/AU2004/000099 for the following reasons:
For applications filed under 35 U.S.C. 111(a), a priority claim under 37 CFR 1.78 and 35 USC 365(c), i.e., the required reference to the prior application to which priority is claimed, must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. See 37 CFR 1.78(d)(3)(ii) and MPEP 211.03. If the reference required by 37 CFR 1.78 and 35 USC 120 is presented after the time period provided by 37 CFR 1.78(d)(3), the late priority claim may be accepted if the reference required by 37 CFR 1.78 and 35 USC 120 was unintentionally delayed. Pursuant to 37 CFR 1.78(e), in order to have the late priority claim accepted, the applicant must file a petition to accept an unintentionally delayed claim under 35 USC 365(c). For further explanation, see MPEP 211.02(a), 211.03 and 211.04. In this case, the applicant has filed a petition to accept an unintentionally delayed priority claim, but the applicant’s petition has not yet been granted.
In spite of the clear evidence (discussed above) that parent Application No. 11/023,063 claimed priority to International Application No. PCT/AU2004/ 000099 under 35 USC 365(c), the first page of Patent No. 7,666,103, i.e, the patent sought to be reissued by the instant reissue application, incorrectly and improperly indicates that applicant’s claim for priority based on Application No. PCT/AU2004/000099 is a foreign priority claim, i.e., a claim under 35 USC 365(a). For the reasons given above, parent Application No. 11/023,063 did not not comply with the requirements of 37 CFR 1.55 for such a priority claim because (a) the parent application did not contain a priority claim to the international application under 35 USC 365(a) that was filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the international application, and (b) a certified copy of International Application No. PCT/AU2004/000099 was not filed in the parent application.

Inaccurate Filing Receipt
Receipt is acknowledged of the applicant’s Request for Corrected Official Filing Receipt filed on July 31, 2020. The Office will not grant a request for a corrected filing receipt in the present application unless a grantable petition to accept an unintentionally delayed priority claim is filed. For further explanation, see MPEP 211.02(a), 211.03 and 211.04. Until such time as applicant’s petition is granted and a corrected Filing Receipt is issued, the applicant’s Filing Receipt remains defective for the following reasons.

Due to the error in the priority claim identified on the first page of Patent No. 7,666,103 (see explanation above), the Updated Filing Receipt issued in the instant application on February 29, 2012 incorrectly and improperly indicates that applicant’s claim for priority based on Application No. PCT/AU2004/000099 is a foreign priority claim, i.e., a claim under 35 USC 365(a). Accordingly, a grantable request for a corrected filing receipt is required in order to have the corrected priority information entered by the Office of Patent Application Processing (OPAP).

The Updated Filing Receipt issued on February 29, 2012 also incorrectly identifies the residence of the first-named inventor as “Tirol Austria AUSTRALIA” rather than “Tirol AUSTRIA”.


Consent of Assignee
The corrected consent of assignee (Form PTO/SB/53) filed on June 7, 2021 is acceptable. Accordingly, the prior objections with respect to the consent of the assignee have been withdrawn.

Establishing Right to Take Action
The corrected Statement under 37 CFR 3.73(b) (Form PTO/SB/96) filed on July 31, 2020 is acceptable. Accordingly, the prior objections with respect to establishing the assignee’s right to take action have been withdrawn.

Supplemental Reissue Oath/Declaration
The Supplemental Declaration for Reissue Patent Application to Correct “Errors” Statement (Form PTO/SB/51S) filed on June 7, 2021 satisfies the requirement of pre-AIA  37 CFR 1.175(b)(1). Accordingly, the prior objections with respect to the supplemental declaration have been withdrawn. However, an additional supplemental declaration will be required if any future amendment is filed. That is, for any error corrected, which is not covered by a prior reissue oath/declaration, applicant must submit a supplemental oath/declaration stating that every such error arose without any deceptive intention on the part of the applicant.

Reissue Oath/Declaration
The Reissue Application Declaration by the Assignee (Form PTO/SB/52) filed on June 7, 2021 is defective for the following reasons.

The declaration is defective because it is executed by the assignee. A broadening reissue application filed before September 16, 2012 must be applied for by all of the inventors, that is, the original reissue oath or declaration must be signed by all of the inventors. See MPEP 1412.03. See the further explanation in GROUND 2 below.

The declaration is also defective because it fails to specifically and accurately identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration broadly identifies “FAILURE TO INCLUDE A CLAIM TO STRUCTURE WHICH ENABLES ROTATION WHICH DEFINES OVER THE PRIOR ART IN A BROADER WAY THAN OTHER LIMITATIONS DEFINING STRUCTURE WHICH ENABLES ROTATION WHICH ARE INCLUDED IN THE CLAIMS OF THE PATENT AS ISSUED. MORE PARTICULARLY, AS IN INDEPENDENT CLAIMS 1, 41, 43, 45….”. Such a general statement does not constitute a proper identification of an error in the patent because it does not identify a specific word, phrase or expression in a specific patent claim, and does not explain how that specific word, phrase or expression renders the original patent wholly or partly inoperative or invalid.
Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 

The declaration is also defective because it fails to properly identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. 
In the present case, the declaration states applicant’s intention to broaden “…INDEPENDENT CLAIMS 1, 41, 43, 45, 47, 54, 58, 60, AND 68 AS AMENDED”. However, claims 47, 54, 58, 60 and 68 are not original patent claims amended/broadened by this reissue application. Rather, these are new claims added by this reissue application.
The declaration fails to comply with the requirements of pre-AIA  37 CFR 1.63 because it fails to accurately identify the foreign application for patent (or inventor’s certificate) for which a claim for priority is made pursuant to 37 CFR 1.55, and any foreign application having a filing date before that of the application on which priority is claimed, by specifying the application number, country, day, month, and year of its filing. See pre-AIA  37 CFR 1.63(c)(2). Specifically, the supplemental priority data sheet improperly lists “PCT/AU2004/000099” as a foreign application for which a claim for priority is made pursuant to 37 CFR 1.55. This is inaccurate and improper for the reasons given in the Defective Priority Claim section above. Further, the declaration fails to list Australia Application No. 2004904550 as a foreign application for which a proper claim for priority is made pursuant to 37 CFR 1.55.

The declaration is also defective because the box is filled in for “The address associated with Customer Number” but the customer number has not been supplied.

Each Reissue Application Declaration by the Inventor (Form PTO/SB/51) filed on January 17, 2017 and January 13, 2016 is defective for the reasons explained in items 26-28 (pp. 17-18) of the prior Office action mailed on May 1, 2020.

Each Reissue Application Declaration by the Assignee (Form PTO/SB/52) filed on July 3, 2013, March 22, 2013 and February 7, 2012 is defective for the reasons explained in items 29-30 (pp. 18-19) of the prior Office action mailed on May 1, 2020.

Claim Rejections – 35 USC § 251
The following is a quotation of pre-AIA  35 U.S.C. 251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-8, 10-12, 14-18, 21-27, 29-35, 41-55 and 58-66 are rejected under pre-AIA  35 U.S.C. 251 as being based upon a defective reissue declaration. See pre-AIA  37 CFR 1.175. The nature of the defect(s) in the declaration is set forth above.  

GROUND 2:  Claims 1-8, 10-12, 14-18, 21-27, 29-35, 41-55 and 58-66 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee1. The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
In this case, independent patent claims 1, 41, 43 and 45 have been broadened for at least the following reasons:
The limitation “elongated” has been deleted from claim 1 (l. 4), claim 41 (l. 2), and claim 45 (l. 4).
The requirement for a “hub” has been changed to an “inner ring” in claim 1 (l. 12), and claim 45 (l. 12).
The limitation “radially” has been deleted from claim 1 (l. 28), claim 43 (l. 16), and claim 45 (l. 28).
The limitation “circumferential” has been deleted from claim 41 (l. 9), and claim 43 (l. 4).
The limitation “the center of” has been deleted from claim 41 (l. 21), claim 43 (l. 14), and claim 45 (l. 25).
Further, new independent claims 47, 54, 58 and 60 are broader than patent claims 1, 36, 37, 41, 43 and 45 for the following reasons:
They do not define the column as including “elongated” elements.
They recite an “inner ring” rather than a “hub”.
They do not require the rider carriers to move “radially” outwardly from “the center of” the column.
They do not require a rotating “circumferential” member.
In addition, new independent claim 66 is broader than patent claim 36 because it does not require the anti-rotation members to be “opposing”.

Claim Interpretation
Certain claim terms are construed as follows:
The claim term “ring” is not defined in Patent No. 7,666,103. This term is conventionally defined as an annular member such as a circular band, or as a member having a ring-like shape. However, the term “ring” is defined and used more broadly in the applicant’s specification. See below.
The claimed “inner ring” corresponds to the disclosed inner ring structure 31 (or 193). The specification states that “the inner ring structure 31 comprises a peripheral frame 35 of generally circular construction extending around the column 23” (col. 5, ll. 29-31). Thus, while the term “ring” is conventionally defined as an annular member such as a circular band, the specification defines the term more broadly as a member having a “generally circular construction”. Therefore, the claim term “inner ring” is considered to require a generally annular structure with a generally circular shape. 
The claimed “outer ring” is not discussed or defined in Patent No. 7,666,103. This claim term is considered to correspond to the disclosed hub frame 41 on the hub structure 33. The specification states that “The hub structure 33 comprises a hub 
The claimed “rotatably fixed base” is not discussed or defined in Patent No. 7,666,103. This claim term is considered to correspond to the disclosed inner ring 31 (or 193), which is disclosed as being fixed against rotation with respect to the column 23. 
The disclosed roller sets 37 are considered to correspond to the claimed “wheel pairs”, the claimed “roller structure” and the claimed “roller assembly”. 

Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Barnstormer ride”
Barnstormer amusement ride manufactured by Bradley & Kaye of Long Beach, CA, which was in public use and on sale in this country as early as 1978.

“Bastrup et al.”
Bastrup, Richard and Ferrin, Richard, article entitled “Bradley and Kaye” appearing in Amusement Park Journal, Charles J. Jacques, Jr., Editor and Publisher, © 1982, pp. 3-6, retrieved from the Internet on April 23, 2020: <http://www.worldsoffun.org/bradleyandkaye.pdf>.

“Bisch”
US Patent No. 2,142,169

“Colgate”
US Patent No. 1,400,802

“Fankhauser et al.”
US Patent No. 1,712,340

“Haunson”
US Patent No. 1,362,864


US Patent No. 1,965,039

“Larson”
US Patent No. 5,957,779

“Spieldiener et al.”
US Patent No. 4,576,373



The following is a listing of additional evidence cited in this Office action together with the shorthand reference used for each document:
“Worlds of Fun Blog”
Blog article entitled “A is for Aerodrome”, posted by Jennifer (full name not given) on January 10, 2011, 5 pages, retrieved from the Internet on April 23, 2020:
 <http://unwof.blogspot.com/2011/01/>.

“Thrillhunter”
Steve “Thrillhunter” Spencer, webpage entitled “Barnstormer”, undated, 2 pages, retrieved from the Internet on April 23, 2020: <http://www.thrillhunter.com/Barnstormer.html>.

“Barnstormer Brochure”
Image of promotional brochure describing Barnstormer amusement ride manufactured by Bradley & Kaye of Long Beach, CA, undated, 1 page, retrieved from the Internet on April 23, 2020: <https://images.app.goo.gl/sFcK6rt8PvZW15MM7>, which image is contained within the webpage:
<https://www.themeparkreview.com/forum/viewtopic.php?f= 2&t=40361&start=1870>.

“WorldsofFun.org”
Webpage entitled “Barnstormer: 1978 – 1983 (June)”, undated, 2 pages, retrieved from the Internet on April 23, 2020: 
<http://www.worldsoffun.org/1978/barnstormer.html>, which webpage contains YouTube™ videos with source codes:
<https://www.youtube.com/watch?v=n-bWcKzmUqs& feature=youtu.be>, and
<https://www.youtube.com/watch?v=lj4nmjxJ65w&
feature=youtu.be> .

“Theme Park Review”
Description and images of/from Opryland U.S.A., posted by montezooma (full name not given) on November 24, 2007, 73 pages, retrieved from the Internet on April 23, 2020: 



Chris Cowan, article entitled “Opryland” posted on Theme Park Timelines website on October 27, 2002 and updated on February 12, 2005, 10 pages, retrieved from the Internet on April 23, 2020: 
<https://web.archive.org/web/20120904124044/ http://timelines.home.insightbb.com/ol_years.htm>.

“David Gill Dec”
Declaration of David Gill2, filed as part of the Petition for Inter Partes Review of Patent No. 7,666,103 that was assigned proceeding number IPR2014-00671, which declaration cites “Cowan” and “Theme Park Review” as evidence that the Barnstormer amusement ride manufactured by Bradley & Kaye of Long Beach, CA was in public use and on sale in this country as early as 19783.



Discussion of the Barnstormer Ride
Some of the rejections that follow rely on the Barnstormer ride manufactured by Bradley & Kaye of Long Beach, CA, which qualifies as prior art under pre-AIA  35 U.S.C. 102(b) because the evidence cited in this Office action establishes that the Barnstormer ride was in public use and on sale in this country as early as 1978 and well before the effective filing date of Patent No. 7,666,103. The cited evidence includes:
Page 4 of Bastrup et al., which includes an image similar to the Barnstormer Brochure. The caption for this image of Bastrup et al. reads:
“In 1976 Bradley & Kaye developed the Barnstormer, a spectacular ride. Three rides were manufactured. The first ride was for Old Chicago followed by rides at Opryland and Worlds of Fun which are still in operation. Recently B & K sold the rights to produce this ride to Intamin.”
Page 6 of Bastrup et al., which includes the following description of the Barnstormer ride:
“In 1976 Bradley and Kaye designed and built ‘The Barnstormer’ which was the company’s first venture into a large scale amusement ride. Twelve full-size bi-plane replicas, patterned after a 1927 ‘Curtis Pidgeon’ were suspended by wire from a 110-foot tower. The planes begin revolving around the tower and are then raised high in the air as they spin around the tower. The first ride was sold to Old Chicago. Soon two others were bought by Opryland and Worlds of Fun, both of which are still in operation.”
Worlds of Fun Blog, which discusses the Aerodrome section of Worlds of Fun theme park in Kansas City. The 2nd page includes a photograph of the Barnstormer ride along with the following description:
“Aerodrome would set itself apart though, with a one of a kind (at the time) Bradley and Kaye creation known as The Barnstormer. The Barnstormer, I have found is a highly remembered ride, that surprised me, especially when you consider it only operated 6 seasons! Riders would board one of the 12 bi-planes, be lifted up in the air, circle a central hub, and then dive, up to 60 feet down!”
Thrillhunter, which discusses the Barnstormer amusement ride at Opryland. The 1st page includes a photograph of the ride along with the following description:
“This was an overall fun ride for the whole family. It stood as Opryland's tallest attraction until the Skycoaster was installed in the later years. As you can see from the picture, you rode in bi-planes with 2 seating compartments holding a total of 4 riders per plane. The ride started you out with you spinning upward until you reached the top of the tower. Now anyone who rode this can tell you, it was kinda spooky when you got to the top of the tower because the ride would lock in place and bounce a tad when locking in. Once you reached the top, you spun for about 30-45 seconds, then started on your way back down. I always liked the ride because once you got used to the bounce at the top, it was a relaxing ride to be on. Good ride for families to ride together.”
Barnstormer Brochure, which includes an illustration of the operation of the Barnstormer ride, with the stages of operation labeled by numbers 1 through 6. The document also provides the following description:
“Operation is entirely hydraulic. The ride action takes 3 minutes from start to start and is programmed for control by one push button, starting to ascend and rotate (1), slowly accelerating to a maximum of approximately 10 RPM (1.8 G) at the top (2), then slowing down to about 8 RMP (3), accelerating up to 10 RPM again (4), then cutting the rotation power as the cable is extended and the planes flare out in a giant ‘fall’ to a height of about 45 feet (5), the planes 
The 1st page of WorldsofFun.org, which includes a photograph of the Barnstormer ride along with the following description:
“Manufactured by Bradley & Kaye of Longbeach, Ca. Barnstormer was a revolutionary ride, decades ahead of its time. A circular ride, with a 100’ foot tower, riders would board one of the 12 biplane shaped cars, that would be raised into the air, circle the tower, but then also be capable of up to 50-foot dives, creating an incredibly thrilling ride. In total, there were three Barnstormer rides ever built by Bradley & Kaye, the first one was built for Old Chicago amusement park and was the prototype. Words of Fun’s and Opryland’s versions both opening in 1978, with Opryland’s being by far the most successful operating until the park closed in 1997.”
The 1st page of WorldsofFun.org, which also explains that the Barnstormer’s hydraulic lift mechanism malfunctioned just a few short months after it first opened. As a result of this failure, the ride’s operation was modified to eliminate the 50-foot drops, i.e., operation steps 5 and 6 described in the Barnstormer Brochure.
The 2nd page of WorldsofFun.org, which contains YouTube™ videos showing the Barnstormer ride in operation.
Theme Park Review, which contains documentation describing Opryland U.S.A. as well as images illustrating that theme park. The 12th page of Theme Park Review contains a portion of a brochure providing the following description of the Barnstormer ride:
“Imagine you’re Waldo Pepper as you bravely pilot a bi-plane on the dare-devil Barnstormer. Twelve planes are hydraulically pulled up a 100-foot tower in the middle of Eagle Lake. The cables to each plane are extended to allow them to rotate, the speed increases, the cables are released, and the planes free-fall 40 feet. After the fall, the planes are pulled back up to the tower before they are lowered for landing.”
The 16th and 18th pages of Theme Park Review, which contain photographs of the Barnstormer ride.
The 29th page of Theme Park Review, which contains a portion of a press release providing the following description of the Barnstormer ride:

The 35th page of Theme Park Review, which contains an image of a promotional brochure including a photograph of the Barnstormer ride. The caption reads in part:
“This unique ride was only one of two built by Bradley and Kaye. The other was at Old Chicago, the indoor amusement park in Chicago. Both rides met a similar fate. Intamin took a stab at recreating this ride and they too are all gone…”
The 42nd and 46th pages of Theme Park Review, which contain maps of Opryland U.S.A. showing the location of the Barnstormer ride within the park.
Cowan, which is an article chronicling the history of Opryland. The 4th page indicates that the Barnstormer ride was added to the park in 1978.
The David Gill Dec, which cites Cowan and Theme Park Review as evidence that the Barnstormer ride manufactured by Bradley & Kaye of Long Beach, CA was in public use and on sale in this country as early as 1978. The declarant also attests to his own knowledge of this fact.

The evidence cited in this Office action and explained above establishes that the Barnstormer ride comprised the following features:
A 110-foot column (or tower) having an axis, and extending from a base portion to a top portion, the top portion being positioned above the base portion, and the column comprising10Application No. 13/341,895Response to Final Office Action dated February 1, 2018 a plurality of longitudinal elements interconnected by a plurality of lateral elements to define an open framework structure with open spaces and with an elongated central open space within the open framework structure. See “110-foot tower” on page 6 of Bastrup et al. Also, see the photographs of the Barnstormer ride on the 2nd page of Worlds of Fun Blog, the 1st page of both Thrillhunter and WorldsofFun.org, and the 18th and 35th pages of Theme Park Review
A plurality of rail surfaces defined by the longitudinal elements of the column and extending from proximate the top portion to proximate the base portion of the column, with an inner reciprocating member (or central hub) mounted in engagement with the rail surfaces for up and down movement on the column, and with the rail surfaces preventing clockwise and counterclockwise rotation of the inner reciprocating member relative to the column. See “circle a central hub” on the 2nd page of Worlds of Fun Blog together with the illustration of the column and the inner reciprocating member (or central hub) in the image of the ride on page 4 of Bastrup et al., the image of the ride in the Barnstormer Brochure, and the photographs of the ride on the 2nd page of Worlds of Fun Blog, the 1st page of both Thrillhunter and WorldsofFun.org, and the 18th and 35th pages of Theme Park Review. Engagement between the inner reciprocating member and corresponding rail surfaces of the column inherently function to prevent rotation of the inner reciprocating member relative to the column as the inner reciprocating member travels up and down the column.
An outer structure carrying or including outriggers and mounted on the inner reciprocating member (or central hub) for rotation about the column. See “circle a central hub” on the 2nd page of Worlds of Fun Blog together with the illustration of the outer structure and its outriggers in the image of the ride on page 4 of Bastrup et al., the image of the ride in the Barnstormer Brochure, and the photographs of the ride on the 2nd page of Worlds of Fun Blog, the 1st page of both Thrillhunter and WorldsofFun.org, and the 18th and 35th pages of Theme Park Review.
Rider carriers in the form of bi-plane replicas secured to ends of respective links in the form of cables that support the rider carriers on the outriggers at a radial distance from the column such that rotation of the outer structure and its outriggers causes the rider carriers to move radially outward from the column as the speed of rotation increases. See “full-size bi-plane replicas…suspended by wire” on page 6 of Bastrup et al. In addition, see “The cables to each plane…” on the 12th page of Theme Park Review. These cables and their function are also illustrated in the image of the ride on page 4 of Bastrup et al., the image of the  Barnstormer Brochure, and the photographs of the ride on the 2nd page of Worlds of Fun Blog, the 1st page of both Thrillhunter and WorldsofFun.org, and the 18th and 35th pages of Theme Park Review.
A mechanism for rotating the column to thereby rotate the outer structure and its outriggers. See “begin revolving around the tower and are then raised high in the air as they spin around the tower” on page 6 of Bastrup et al. Also, see “The ride started you out with you spinning upward until you reached the top of the tower…Once you reached the top, you spun for about 30-45 seconds, then started on your way back down” on the 1st page of Thrillhunter. Further, see “starting to ascend and rotate (1), slowly accelerating to a maximum of approximately 10 RPM (1.8 G) at the top (2), then slowing down to about 8 RMP (3), accelerating up to 10 RPM again (4), then cutting the rotation power…the rotation continues to decelerate as the planes are lowered to a safe landing at the platform (1)” in Barnstormer Brochure. Still further, see “riders would board one of the 12 biplane shaped cars, that would be raised into the air, circle the tower…” on the 1st page of WorldsofFun.org. In addition, see “The cables to each plane are extended to allow them to rotate, the speed increases…” on the 12th page of Theme Park Review.
A mechanism for raising and lowering the inner reciprocating member along the column while the outer structure and its outriggers rotate. See “begin revolving around the tower and are then raised high in the air as they spin around the tower” on page 6 of Bastrup et al. Also, see “The ride started you out with you spinning upward until you reached the top of the tower…Once you reached the top, you spun for about 30-45 seconds, then started on your way back down” on the 1st page of Thrillhunter. Further, see “starting to ascend and rotate (1), slowly accelerating to a maximum of approximately 10 RPM (1.8 G) at the top (2), then slowing down to about 8 RMP (3), accelerating up to 10 RPM again (4), then cutting the rotation power…the rotation continues to decelerate as the planes are lowered to a safe landing at the platform (1)” in Barnstormer Brochure. Still further, see “riders would board one of the 12 biplane shaped cars, that would be raised into the air, circle the tower…” on the 1st page of WorldsofFun.org. In th page of Theme Park Review.

The evidence cited in this Office action and explained above fails to establish that the Barnstormer amusement ride comprises:
An inner reciprocating member in the form of an inner ring supported for up and down movement on rail surfaces defined by the elongated members of the column, with the rail surfaces preventing clockwise and counterclockwise rotation of the inner ring.
An outer rotating member in the form of an outer ring mounted for rotation on the inner ring, with a drive motor coupled to the outer ring to impart rotary motion thereto.
A cable or similar member extending around a pulley mounted proximate the top portion of the column and having a first point coupled to the inner ring and a second point coupled to a winch for raising and lowering the inner ring along the column.
Flexible links having ends secured to respective ones of the outriggers for pivoting movement with respect thereto, and with the connection of the links to the rider carriers allowing rotation about longitudinal axes of the links.
A control device for imparting rotational motion to each rider carrier about a rotational axis transverse to a longitudinal axis of the respective link.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 3:  Claims 1, 5-8, 10-12, 14-18, 27, 29, 30, 34, 35, 45, 59 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., the Barnstormer ride and Bisch.
Spieldiener et al. teaches an embodiment shown in Figs. 1-5 comprising a 120-foot tower 14 having (a) a stationary column 16 in the form of a hollow cylindrical member, and (b) a base 18 bolted to a suitable ground surface. See col. 3, ll. 11-15. This embodiment further includes: 
An inner reciprocating member in the form of an inner ring 28 supported for up and down movement on rail surfaces defined by elongated members 74 of the column 16, with the rail surfaces preventing clockwise and counterclockwise rotation of the inner ring 28. See col. 3, ll. 20-24; col. 3, l. 67 – col. 4, l. 3.
An outer rotating member in the form of an outer ring 26 mounted on the inner ring 28 by rollers 52, 54, 60, 62 to rotate circumferentially about the inner ring 28, with drive motors 68 driving friction wheels 70 that engage the outer ring 26 to impart rotary motion thereto. See col. 3, ll. 17-24 and 51-66.
Hoist cables 30 extending around pulleys 76 proximate a top portion of the column 16 and having a first point (see Fig. 2) coupled to the inner ring 28 and a second point (see Figs. 1 and 4) coupled to a winch 78 for raising and lowering the inner ring 28 along the column 16, with the winch 78 including a winch cable 80 connected to a counterweight 82 contained in a central guide shaft 84 for guided movement within a central open space within the column 16. See col. 3, ll. 20-24; col. 4, ll. 4-13.
Outriggers 24, 40, 42 mounted on the outer ring 26. See col. 3, ll. 17-20, 25-30 and 37-50.
Rider carriers in the form of bi-plane replicas 12 secured to ends of respective links in the form of cables 32, 34 (with cables 32 having bifurcated end segments 38) that support the rider carriers on the outriggers 24, 40, 42 at a radial distance from the column 16 such that rotation of the outer ring 26 causes the rider carriers 12 to move radially outward from the column 16 (see the phantom depiction in Fig. 1) as the speed of rotation of the outer ring 26 increases. See col. 3, ll. 4-7 and 25-36. In a manner similar to the Barnstormer ride, Spieldiener et al. provides 
With respect to claims 1, 5, 34, 35, 45 and 65, Spieldiener et al. fails to teach that the column 16 comprises longitudinal elements interconnected by lateral elements to form an open framework structure, with open spaces defined by the longitudinal elements and lateral elements, with each longitudinal element defining a pair of adjacent elongated riding/rail surfaces extending along its length on the outside of the column for supporting the up and down movement of the inner ring 28, and with the lateral elements secured to portions of the longitudinal elements that are not on the riding/rail surfaces.
Fankhauser et al. teaches an aerial amusement ride comprising a column 11 “formed of standard steel sections united by appropriate latticework” (p. 1, ll. 51-52), with the column 11 including “corner bars 20…these corner bars being the conventional steel angles” (p. 1, ll. 63-65). The corner bars 20 are longitudinal elements that are substantially parallel to each other and interconnected by the disclosed latticework. See Fig. 1, which shows the corner bars 20 and latticework (including lateral elements) forming the open framework structure of the column 11. And see Fig. 9, which shows the corner bars 20 in cross-section.
The ride of Fankhauser et al. also comprises: 
First and second rail surfaces formed adjacent to each other by first and second support rails 30 disposed on each of the corner bars (longitudinal elements) 20 of the column 11 and extending along the length of the corner bars 20, i.e., in the same direction as the column 11. See Figs. 1 and 9; p. 1, ll. 91-99.
A roller cage 28 defining an inner reciprocating band (see Fig. 9) mounted for guided rolling movement (up and down movement) on the column 11 and comprising plural pairs of rollers (rotatably mounted members) 29, the rollers 29 of each pair having their axes of rotation oriented at an angle to each other and engaging the first and second rail surfaces formed by the respective rails 30 such that one of the rollers 29 of each pair bears against the first rail surface (i.e., a first one of the rails 30) in response to clockwise forces being exerted on roller cage 28, and the other one of the rollers 29 of each pair bears against the second rail surface (i.e., a second one of the rails 30) in response to counterclockwise forces being exerted on the roller cage 28. See Figs. 1, 3, 4 and 9; p. 1, ll. 85-99.
A support frame 10 defining an outer band (see Fig. 3) mounted to the roller cage 28 (by hanger rods 32) for up and down movement on the column 11 together with the roller cage 28, with the support frame 10 defining an outrigger structure extending outward from the roller cage 28. See Figs. 1 and 3; p. 1, ll. 85-91 and 100-110.
A plurality of rider carriers 53 configured to support riders and connected to the outrigger structure of the support frame 10 by respective links 54. See Figs. 1 and 10; p. 2, ll. 65-100.
Thus, Spieldiener et al. discloses a column 16 in the form of a hollow cylindrical member carrying elongated members 74 defining riding/rail surfaces. However, Spieldiener et al. does not disclose that the hollow cylindrical configuration of the column 16 is a critical feature. A person of ordinary skill in the art (POSITA) would appreciate that other well-known column constructions could be used in place of the hollow cylindrical configuration of Spieldiener et al. POSITA would also appreciate that Fankhauser et al. teaches one such alternative column construction to that of Spieldiener et al., with this alternative column construction comprising longitudinal elements 20 interconnected by latticework (including lateral elements) to form an open framework structure, with open spaces defined by the longitudinal elements 20 and lateral elements, with each longitudinal element 20 carrying support rails 30 defining a pair of adjacent elongated riding/rail surfaces extending along its length on the outside of the column for supporting the up and down movement of an inner reciprocating member, and with the lateral elements secured to portions of the longitudinal elements that are not on the riding/rail surfaces.
POSITA would further appreciate that the Barnstormer ride included an alternative column construction similar to that of Fankhauser et al. As explained in greater detail above, the Barnstormer ride comprised:
A 110-foot column (or tower) having an axis, and extending from a base portion to a top portion, the top portion being positioned above the base portion, and the column comprising10Application No. 13/341,895Response to Final Office Action dated February 1, 2018 a plurality of longitudinal elements interconnected by a plurality of lateral elements to define an open framework structure with open spaces and with an elongated central open space within the open framework structure. 
A plurality of rail surfaces defined by the longitudinal elements of the column and extending from proximate the top portion to proximate the base portion of the column, with an inner reciprocating member (or central hub) mounted in engagement with the rail surfaces for up and down movement on the column, and with the rail surfaces preventing clockwise and counterclockwise rotation of the inner reciprocating member relative to the column.
Bisch teaches an amusement ride comprising: outriggers 15, 16 extending outward from a rotating column 14; and rider carriers 22 suspended from the outriggers 15, 16 by cables 20. See Figs. 1-8; p. 1, right column, l. 53 – p. 2, left column, l. 23. Bisch teaches that the rotating column 14 is “of any well known construction” (p. 2, left column, ll. 2-3). This teaching of Bisch shows that POSITA possesses the ability to select from among different column configurations of well-known construction, including the hollow cylindrical configuration of Spieldiener et al., and the open framework structure of Fankhauser et al. and the Barnstormer ride.
From the teachings of Fankhauser et al., the Barnstormer ride, and Bisch, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. by substituting an open framework column structure, similar to that of Fankhauser et al. and the Barnstormer ride, for the hollow cylindrical column of Spieldiener et al. POSITA would appreciate that the use of an open framework construction provides some advantages, such as reduced surface area exposed to wind loading, and the ability to employ modular construction (coupling essentially identical open framework sections end-to-end) in place of a unitary or single-length member. Further, the substitution of one well-known alternative construction for another is generally recognized to be within the level of ordinary skill in the art.
With respect to claims 1, 27, 29, 30 and 45, Spieldiener et al. also fails to teach that the hoist cables 30 extend downwardly from the pulleys 76 and are coupled at the second point to structure that includes a counterweight that in turn is coupled to the winch 78. Instead, Spieldiener et al. uses an arrangement in which the hoist cables 30 are coupled at the second point to the winch 78, with the winch 78 including the winch cable 80 connected to the counterweight 82.

Pulleys 34 mounted at the top of the column 11. See Figs. 1, 5 and 8; p. 2, ll. 1-10.
Hoist cables (elongated generally flexible members) 33 extending around respective ones of the pulleys 34, with first ends of the cables 33 being connected to the roller cage 28. See Figs. 1, 4, 5 and 8; p. 2, ll. 1-16.
A counterweight frame 38 carrying counterweights 39, with the counterweight frame 38 connected to second ends of the cables 33 such that the counterweight frame 38 is positioned to ride in an elongated substantially vertical space within the column 11 while being guided for movement with respect to the column 11 by guides 40 on the counterweight frame 38 that engage guide rails 41 on the column 11. See Figs. 1, 3 and 5; p. 2, ll. 17-29.
A winch comprising a first drive motor 46 driving a drum 42 on which is wound winch cables 43, with the winch cables 43 extending around respective pulleys 40 connected to the counterweight frame 38 such that the winch is used to raise and lower the roller cage 28 and the support frame 10 along the column 11. See Figs. 1, 5 and 7; p. 2, ll. 30-49. The motor 46 is provided with a magnetic brake 49. See Fig. 7; p. 2, ll. 49-50.
While Spieldiener et al. discloses one winch and counterweight arrangement, POSITA would appreciate that other well-known winch and counterweight arrangements could be used instead. POSITA would also appreciate that Fankhauser et al. teaches one such alternative winch and counterweight arrangement to that of Spieldiener et al., with this alternative winch and counterweight arrangement comprising hoist cables 33 coupled at second ends to structure that includes a counterweight frame 38 and counterweights 39 that in turn are coupled to a winch 42, 46 by winch cables 43. 
From the teachings of Fankhauser et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. by substituting a winch and counterweight arrangement, similar to that of Fankhauser et al., for the winch and counterweight arrangement of Spieldiener et al. POSITA would appreciate that the use of the alternative winch and counterweight arrangement taught by Fankhauser et al. provides some 
With respect to claims 1, 6-8, 18 and 45, Spieldiener et al. fails to teach that the cables 32, 34 (the claimed “links”) are secured at one end thereof to the outriggers 24, 40, 42 by a pivotal/swivel connection. Rather, the cables 32, 34 of Spieldiener et al. extend past the outriggers 24, 40, 42 in order to provide for the added ability of the cables 32, 34 to extend and retract as the outer ring 26 rotates. See col. 4, ll. 27-51. POSITA would appreciate that the ride of Spieldiener et al. could be simplified by eliminating the added feature in which the cables 32, 34 extend and retract. Such an arrangement is taught by Bisch. 
Specifically, Bisch teaches an amusement ride comprising: outriggers 15, 16 extending outward from a rotating column 14; swivel connections 19 between the outriggers 15, 16 and upper ends of respective cables 20; and swivel connections 21 between lower ends of the cables 20 and respective rider carriers 22 suspended by the cables 20. See Figs. 1-8; p. 1, right column, l. 53 – p. 2, left column, l. 23. Bisch further teaches that the rider carriers 22 have pivotal control surfaces 28 controlled by respective operator control devices 36 for imparting rotational motion about the swivel connections 19, 21 such that the rider carriers 22 travel over a constantly changing path under the control of the operator, with the swivel connections 19, 21 allow pivoting/rotation of each of the rider carriers 22 about an axis corresponding to the longitudinal axis of the respective cable 20 as well as about an axis transverse to the longitudinal axis of the respective cable 20. See Figs. 1-7; p. 1, left column, ll. 1-37; p. 2, left column, ll. 18-54; p. 2, right column, ll. 1-35.
From these teachings of Bisch, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the ride of Spieldiener et al. by eliminating the added feature in which the cables 32, 34 extend and retract. In this modification taught by Bisch, the links in the form of cables have ends secured to respective ones of the outriggers for pivoting movement with respect thereto, with the connection of the cables to the rider carriers allowing rotation about longitudinal axes of the cables as well as about axes transverse to the longitudinal axes of the cables, and with a control device in the form of a pivotal control surface imparting rotational motion to each rider carrier about a rotational axis transverse to a longitudinal axis of 
With respect to claims 10-12, Bisch teaches the swivel connections 19 between the outriggers 15, 16 and upper ends of respective cables 20, the swivel connections 21 between lower ends of the cables 20 and respective rider carriers 22 suspended by the cables 20, and the pivotal control surfaces 28 controlled by respective operator control devices 36 for imparting rotational motion about the swivel connections 19, 21. Bisch’s swivel connections 19, 21 allow pivoting/rotation of each of the rider carriers 22 about an axis corresponding to the longitudinal axis of the respective cable 20 as well as about an axis transverse to the longitudinal axis of the respective cable 20 under operator control of the pivotal control surfaces 28.
With respect to claims 14 and 15, the column 16 of Spieldiener et al. extends upwardly from its base 18, which base 18 is releasably anchored (i.e., bolted) to the ground. See Fig. 1; col. 3, ll. 12-15.
With respect to claims 16 and 17, Spieldiener et al. teaches that the tower 14, comprising the stationary column 16 with its base 18, has a height of 120 feet. See col. 3, ll. 11-12. The height of 120 feet taught by Spieldiener et al. is equivalent to 36.6 meters. Further, Spieldiener et al. teaches that the Fig. 6 embodiment having the rotatably mounted column 124 is “designed for smaller tower structures which can be rotated in their entirety”. See col. 4, ll. 53-55. Thus, Spieldiener et al. establishes that it was known in the art, at the time the invention was made, that the use of an outer ring that rotates around a column that itself does not rotate enables the amusement ride to have a greater height in comparison to a ride in which the column is mounted to rotate. Given this general teaching, it would have been an obvious matter of design choice to select a column height of even greater than the 120 feet (or 36.6 meters) taught by Spieldiener et al., e.g., to select a column height of about 60 meters, for use in the amusement ride having an outer ring that rotates around a column that itself does not rotate. POSITA would have been motivated to select such a height in order to maximize the excitement of the ride. Further, a modification involving only a change in dimension is generally recognized to be within the level of ordinary skill in the art.

With respect to claim 59, Spieldiener et al. teaches the drive motors 68 driving friction wheels 70 that engage the outer ring 26 to impart rotary motion thereto relative to the column 16.

GROUND 4:  Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., the Barnstormer ride and Bisch (see GROUND 3) and further in view of Fankhauser et al. and Colgate.
With respect to claims 2 and 4, Spieldiener et al. fails to teach that the column comprises a longitudinal series of column sections that are detachably connected to one another. Such a construction is taught by Fankhauser et al. and Colgate.
As explained in GROUND 3, it would have been obvious to modify Spieldiener et al. by substituting an open framework column structure, similar to that of Fankhauser et al. and the Barnstormer ride, for the hollow cylindrical column of Spieldiener et al. POSITA would appreciate that the use of an open framework construction provides some advantages, including the ability to employ modular construction (coupling essentially identical open framework sections end-to-end) in place of a unitary or single-length member. Such a modular construction is taught by Fankhauser et al. and Colgate.
As explained in GROUND 3, Fankhauser et al. teaches an aerial amusement ride comprising a column 11 “formed of standard steel sections united by appropriate latticework” (p. 1, ll. 51-52). Accordingly, Fankhauser et al. teaches that a column having an open framework structure can be formed of “standard steel sections”, i.e., a series of column sections. These column sections are illustrated in Fig. 1.

From these teachings of Fankhauser et al. and Colgate, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Spieldiener et al. by detachably connecting a longitudinal series of column sections to one another in order to facilitate quick assembly and disassembly of the ride, which makes it easy to relocate the ride and set it up in another location.
With respect to claim 3, the winch 78 taught by Spieldiener et al. is operable for selectively causing the inner ring 28 and the outer ring 26 to undergo displacement relative to the column 16.

GROUND 5:  Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., the Barnstormer ride and Bisch (see GROUND 3) and further in view of Hunt.
As explained in GROUND 3, Bisch teaches the swivel connections 19 between the outriggers 15, 16 and upper ends of respective cables 20, the swivel connections 21 between lower ends of the cables 20 and respective rider carriers 22 suspended by the cables 20, and the pivotal control surfaces 28 controlled by respective operator control devices 36 for imparting rotational motion about the swivel connections 19, 21. Bisch’s swivel connections 19, 21 allow pivoting/rotation of each of the rider carriers 22 about an axis corresponding to the longitudinal axis of the respective cable 20 as well as about an axis transverse to the longitudinal axis of the respective cable 20 under operator control of the pivotal control surfaces 28.
In an alternative interpretation, the combination of Spieldiener et al., Fankhauser et al., the Barnstormer ride and Bisch is considered to fail to teach:
Connections between the outriggers and the cables allowing rotation of the rider carriers about longitudinal axes of the cables, and connections between the cables and the rider carriers allowing rotation of the rider carriers about axes transverse to the longitudinal axes of the cables.
A control device for imparting rotational motion to each rider carrier about a rotational axis transverse to a longitudinal axis of the respective cable.

From these teachings of Hunt, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Spieldiener et al. by providing (a) a swivel connection between the outriggers and their respective cables to allow rotation of the rider carriers about longitudinal axes of the cables, (b) pivot connections between the cables and the rider carriers to allow rotation of the rider carriers about axes transverse to the longitudinal axes of the cables, and (c) pivotal control surfaces on the rider carriers controlled by operator control devices for imparting rotational motion about the transverse axes. Bisch teaches that the use of the swivel connections 19, 21 and the pivotal control surfaces 28 increases the excitement of the ride by allowing for greater control of the attitude/flight of the riders carriers and greater involvement on the part of the riders. See p. 1, left column, ll. 1-37; p. 2, right column, ll. 1-35. A similar arrangement having similar benefits is taught by Hunt. These teachings would have led POSITA to construct the ride of Spieldiener et al. with the swivel/pivot connections and the pivotal control surfaces taught by Hunt.

GROUND 6:  Claims 21-26, 34, 35, 41, 42, 46-55, 58 and 60-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., the Barnstormer ride and Bisch (see GROUND 3) and further in view of Fankhauser et al. and Larson.
Spieldiener et al. fails to teach roller pairs supporting the inner ring on the rail surfaces of the column, with rollers in each roller pair oriented with axes of rotation extending at an angle to each other, with a first roller of each roller pair bearing against a respective first one of a pair of 
	As explained in GROUND 3 above, the ride of Fankhauser et al. comprises: 
First and second rail surfaces formed adjacent to each other by first and second support rails 30 disposed on each of the longitudinal elements 20 of the column 11 and extending in the same direction as the column 11. See Figs. 1 and 9; p. 1, ll. 91-99.
A roller cage 28 defining an inner reciprocating band (see Fig. 9) mounted for guided rolling movement (up and down movement) on the column 11 and comprising plural pairs of rollers (rotatably mounted members) 29, the rollers 29 of each pair having their axes of rotation oriented at an angle to each other and engaging the first and second rail surfaces formed by the respective rails 30 such that one of the rollers 29 of each pair bears against the first rail surface (i.e., a first one of the rails 30) in response to clockwise forces being exerted on roller cage 28, and the other one of the rollers 29 of each pair bears against the second rail surface (i.e., a second one of the rails 30) in response to counterclockwise forces being exerted on the roller cage 28. See Figs. 1, 3, 4 and 9; p. 1, ll. 85-99.
Larson teaches the embodiment shown in Figs. 1-11 that functions in a manner similar to that of the embodiment shown in Figs. 1-5 of Spieldiener et al. Specifically, the embodiment of Figs. 1-11 of Larson includes:
A column 14 having a rider carrier support portion 18, with first and second rail surfaces formed adjacent to each other at each corner of the rider carrier support portion 18. See Figs. 6 and 11; col. 2, l. 53 – col. 3, l. 3; col. 4, ll. 7-21.
A roller cage including a pair of inner rings (only the upper inner ring 100 is shown), with the roller cage mounted for up and down movement on the rider carrier support portion 18 and comprising plural pairs of rollers 118, the rollers 118 of each pair having their axes of rotation oriented at an angle to each other and engaging the first and second rail surfaces formed by the respective corners of the rider carrier support portion 18 such that one of the rollers 118 of each pair bears against the first rail surface in response to clockwise forces being exerted on 
A support frame 20 having pivotal outrigger arms 44, 116 mounted to outer rings 102, 103, with the outer rings 102, 103 of the support frame 20 carrying rollers 104, 105 that engage the inner rings (only the upper inner ring 100 is shown) of the roller cage such that the support frame 20 with its outer rings 102, 103 is mounted to rotate circumferentially about the inner rings of the roller cage while moving with the roller cage in its up and down movement on the rider carrier support portion 18. See Figs. 4-7 and 9-11; col. 2, l. 58 – col. 3, l. 3; col. 3, ll. 63 – col. 4, l. 16; col. 4, ll. 26-36 and 45-54.
At least one electric motor (not shown) mounted on the inner ring 100 of the roller cage and driving a friction wheel that engages the outer ring 102 of the support frame 20 to rotate the support frame 20. See col. 4, ll. 36-45; col. 5, ll. 45-47.
Rider carriers 22, 45 configured to support riders and connected to the outrigger arms 44, 116 of the support frame 20 by respective links. See Figs. 5-7 and 9-10; col. 2, ll. 58-60; col. 4, ll. 3-4 and 54-55.
Accordingly, Fankhauser et al. and Larson establish that it was known in the art, at the time the invention was made, to provide an aerial amusement ride with roller pairs supporting an inner ring on rail surfaces of a column, with rollers in each roller pair oriented with axes of rotation extending at an angle to each other, with a first roller of each roller pair bearing against a respective first one of a pair of adjacent rail surfaces in response to clockwise forces exerted on the inner ring, and with a second roller of each roller pair bearing against a respective second one of the pair of adjacent rail surfaces in response to counterclockwise forces exerted on the inner ring. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Spieldiener et al. to include this arrangement of roller pairs taught by Fankhauser et al. and Larson because this arrangement of roller pairs provides for smooth raising and lowering of the inner ring along the column while preventing undesired rotation of the inner ring relative to the column. Further, the substitution of one well-known arrangement (such as the arrangement of roller pairs taught by Fankhauser et al. and Larson) for another well-known 
With respect to claims 23-26, 58, 61 and 62, Spieldiener et al. teaches the winch 78 including a winch cable 80 connected to a counterweight 82 contained in a central guide shaft 84 for guided movement within a central open space within the column 16. Further, Fankhauser et al. teaches the counterweight frame 38 carrying counterweights 39, with the counterweight frame 38 connected to second ends of the cables 33 such that the counterweight frame 38 is positioned to ride in an elongated substantially vertical space within the column 11 while being guided for movement with respect to the column 11 by guides 40 on the counterweight frame 38 that engage guide rails 41 on the column 11.
With respect to claims 34, 35, 52, 64 and 65, Figs. 1 and 9 of Fankhauser et al. illustrate the column 11 having first and second rail surfaces formed adjacent to each other by first and second support rails 30 disposed on each of the longitudinal elements 20 of the column 11, with the roller pairs 29 engaging these rail surfaces. The support rails 30 are fixed to and, therefore “formed with” the longitudinal elements 20. Further, Fig. 1 of Fankhauser et al. illustrates that each longitudinal element 20 is secured to the disclosed latticework (i.e., struts) of the column 11 at portions thereof that are not on the rail surfaces. Similarly, Figs. 6 and 11 of Larson illustrate the column 14 having first and second rail surfaces formed adjacent to each other and formed integrally along the length of the column 14 at each corner of the rider carrier support portion 18, with the roller pairs 118 engaging these rail surfaces. 
	With respect to claim 42, the phantom depiction in Fig. 1 of Spieldiener et al. illustrates that the links (i.e., cables) 32, 34, 38 allow the rider carriers 12 to move radially outward as the rider carriers rotate about the column 16. In addition, Fig. 1 of Bisch illustrates that the same is true of the links (i.e., cables) 20.

GROUND 7:  Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., the Barnstormer ride and Bisch (see GROUND 3) and further in view of Haunson.
Spieldiener et al. fails to teach a loading station in the form of a platform extending around the base of the column, and stairs for accessing the platform.

From this teaching of Haunson, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Spieldiener et al. by providing a loading station in the form of a platform extending around the base of the column, along with stairs for accessing the platform, in order to improve the safety and efficiency of the ride.

GROUND 8:  Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., Larson and Bisch. 
See the detailed discussion of the teachings of Spieldiener et al. in GROUND 3 above. The inner ring 28 of Spieldiener et al. constitutes a “rotatably fixed base”, and the outer ring 26 constitutes a “rotating circumferential member”, as required by claim 43. Spieldiener et al. fails to teach the roller pairs (or wheel pairs) required by claim 43.
As explained in GROUND 6 above, Fankhauser et al. and Larson establish that it was known in the art, at the time the invention was made, to provide an aerial amusement ride with roller pairs supporting an inner ring on rail surfaces of a column, with rollers in each roller pair oriented with axes of rotation extending at an angle to each other, with a first roller of each roller pair bearing against a respective first one of a pair of adjacent rail surfaces in response to clockwise forces exerted on the inner ring, and with a second roller of each roller pair bearing against a respective second one of the pair of adjacent rail surfaces in response to counterclockwise forces exerted on the inner ring. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. to include this arrangement of roller pairs taught by Fankhauser et al. and Larson because this arrangement of roller pairs provides for smooth raising and lowering of the inner ring along the column while preventing undesired rotation of the inner ring relative to the column. Further, the substitution of one well-known arrangement (such as the arrangement of roller pairs taught by Fankhauser et al. and Larson) for another well-known arrangement (such as the sliding engagement taught by Spieldiener et al.) is recognized to be within the level of ordinary skill in the art.
As also explained in GROUND 3 above, Spieldiener et al. discloses rider carriers in the form of bi-plane replicas 12 secured to ends of respective links in the form of cables 32, 34 (with 
See the detailed discussion of the teachings of Bisch in GROUND 3 above. From these teachings of Bisch, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. by eliminating the additional feature (i.e., allowing extension and retraction of the cables 32, 34) and, instead, securing ends of the cables 32, 34 to respective ones of the outriggers 24, 40, 42 because this reduces the overall complexity of the ride, increases the safety of the ride due to the reduced complexity, and provides the simplest and most direct support for the rider carriers.

GROUND 9:  Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spieldiener et al. in view of Fankhauser et al., Larson and Bisch (see GROUND 8) and further in view of the Barnstormer ride. 
As explained in GROUND 3:
Spieldiener et al. fails to teach that the column 16 comprises longitudinal elements interconnected by lateral elements to form an open framework structure, with open spaces defined by the longitudinal elements and lateral elements.
POSITA would appreciate that other well-known column constructions could be used in place of the hollow cylindrical configuration of Spieldiener et al. 
POSITA would also appreciate that Fankhauser et al. teaches one such alternative column construction to that of Spieldiener et al., with this alternative column construction comprising longitudinal elements 20 interconnected by latticework (including lateral elements) to form an open framework structure, with open spaces defined by the longitudinal elements 20 and lateral elements.
POSITA would further appreciate that the Barnstormer ride included an alternative column construction similar to that of Fankhauser et al.
Bisch shows that POSITA possesses the ability to select from among different column configurations of well-known construction, including the hollow cylindrical configuration of Spieldiener et al., and the open framework structure of Fankhauser et al. and the Barnstormer ride.
From the teachings of Fankhauser et al., the Barnstormer ride, and Bisch, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. by substituting an open framework column structure, similar to that of Fankhauser et al. and the Barnstormer ride, for the hollow cylindrical column of Spieldiener et al. POSITA would appreciate that the use of an open framework construction provides some advantages, such as reduced surface area exposed to wind loading, and the ability to employ modular construction (coupling essentially identical open framework sections end-to-end) in place of a unitary or single-length member. Further, the substitution of one well-known alternative construction for another is generally recognized to be within the level of ordinary skill in the art.

Drawings
The drawings are objected to because:
They fail to include reference number “275” mentioned at col. 13, l. 44. Pursuant to 37 CFR 1.84(p)(5), reference characters mentioned in the description must appear in the drawings.
In Fig. 1, the lead line for reference number 73 is not properly directed to the corresponding pulley. See col. 6, ll. 13-19.
Fig. 3 provides an inaccurate illustration of the inner ring structure 31. For example, the frame 35 of the inner ring structure 31 is not shown. Instead, Fig. 3 inaccurately shows portions of the inner ring structure 31 fixed with respect to the outer hub structure 33. See Figs. 2 and 4; col. 5, ll. 24-34. The inner ring 31 and the outer hub 33 are distinct elements, with the outer hub 33 being disclosed as 
In Fig. 4, the lead lines for reference numbers 27, 28 are not properly directed to the corresponding track surfaces. See col. 5, ll. 8-11.
In Fig. 6, the lead line for the lower occurrence of reference number 117 is not properly directed to the corresponding junction. See col. 8, ll. 4-6.
In Fig. 7, the lead line for reference number 11 is not properly directed to the corresponding tower. See Fig. 6; col. 7, ll. 59-60. The lead line appears to be directed to one of the outriggers 43. 
In Fig. 7, the lead line for reference number 23 is not properly directed to the corresponding column. See Fig. 6; col. 7, ll. 59-60. The lead line appears to be directed to the outer hub structure 33 rather than the column 23.
In Fig. 7, the lead line for reference number 33 is not properly directed to the corresponding outer hub structure. See Figs. 2-4; col. 5, ll. 24-27. The lead line appears to be directed to one of the outriggers 43. As shown in Figs. 2-4, the outer hub structure 33 is a substantially annular member. Further, according to col. 5, ll. 51-52, the outer hub 33 comprises a hub frame 41 of generally circular construction. However, Fig. 7 does not illustrate the element labeled by reference number 33 as a substantially annular member having a hub frame of generally circular construction. No hub frame of generally circular construction is shown in the figure.
In Fig. 8, the lead line for reference number 117 is not properly directed to one of the corresponding junctions. See col. 8, ll. 4-6.
In Fig. 17, the upper occurrence of reference number “181” should be changed to “183”. See Fig. 13; col. 10, ll. 4-9.
In Fig. 18, the lower occurrence of reference number “239” should be changed to “237”. See Figs. 13 and 23; col. 12, ll. 60-64; col. 13, ll. 12-14.
Fig. 22 provides an inaccurate illustration because the hinges 268 are not shown. See Fig. 23; col. 13, ll. 40-41 and 51-53.
In Fig. 24, the lead line for the left-hand occurrence of reference number “201” is not properly directed to the corresponding frame. See Figs. 23-24; col. 10, ll. 56-
In Fig. 29, both occurrences of reference number “164” should be changed to either “162” or “184”. See Fig. 13; col. 10, ll. 19-22. Note that reference number 164 does not appear in the specification.

The objections to the drawings will not be held in abeyance.

Response to Arguments
The applicant’s arguments filed on June 7, 2021 have been fully considered. 

The applicant argues that the amendments to the specification and claims have been placed into conformance with 37 CFR 1.173. The examiner disagrees for the reasons given above.

The applicant argues that the amendments to the specification have been corrected by eliminating the recitation of new matter. The examiner disagrees for the reasons given above.

The applicant argues that the corrected consent of assignee and the corrected statement under 37 CFR 3.73(b) overcome the previous objections. The examiner agrees. Thus, the objections have been withdrawn.

The applicant argues that the corrected Supplemental Declaration for Reissue Patent Application to Correct “Errors” Statement overcomes the previous objections. The examiner agrees. Thus, the objections have been withdrawn.

With respect to GROUND 1, the applicant argues that the corrected reissue declaration overcomes the previous objections and, thus, overcomes GROUND 1. The examiner disagrees for the reasons given above.

With respect to GROUND 2, the applicant argues that the corrected reissue declaration overcomes the rejection. The examiner disagrees for the reasons given above.

The applicant argues that the amendments to the claims overcome the previous rejections under 35 USC 112. The examiner agrees. Thus, the rejections have been withdrawn.

With respect to GROUND 3, the applicant argues that it would not have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Spieldiener et al. by substituting an open framework column structure, similar to that of Fankhauser et al. and the Barnstormer ride, for the hollow cylindrical column of Spieldiener et al. because:
Spieldiener et al. requires a column that is stationary while rotation is provided by the friction drive wheels 70 which engage the inside face 66 of the hub 26.
Both Fankhauser et al. and the Barnstormer ride teach towers that turn to provide rotation, and the Barnstormer ride lacks the claimed inner and outer rings.
These arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Further, GROUND 3 properly takes into account the differences between the references relied upon and properly explains the evidence relied upon to establish the conclusion of obviousness. As explained in GROUND 3, Spieldiener et al. does not disclose that the hollow cylindrical configuration of the column 16 is a critical feature, and POSITA would appreciate that other well-known column constructions—like the open framework column structures taught by Fankhauser et al. and the Barnstormer ride—could be used in place of the hollow cylindrical configuration of Spieldiener et al. Further, Bisch teaches that the rotating column 14 is “of any well known construction” (p. 2, left column, ll. 2-3). This teaching of Bisch shows that POSITA possesses the ability to select from among different column configurations of well-known construction, including the hollow cylindrical configuration of Spieldiener et al., and the open framework structure of Fankhauser et al. and the Barnstormer ride. In addition, POSITA would appreciate that the use of an open framework construction provides some advantages, such as reduced surface area exposed to wind loading, and the ability to employ modular construction (coupling essentially identical open framework sections end-to-end) in place of a unitary or 
	The conclusion of obviousness is further supported by the alternative Fig. 6 embodiment of Spieldiener et al., which has a rotating column similar to that of Fankhauser et al. and the Barnstormer ride. Thus, POSITA would recognize that essentially the same column construction is capable of use in either the configuration of Figs. 1-5 of Spieldiener et al. (in which the column in stationary while the ride rotates around the column) or the configuration of Fig. 6 of Spieldiener et al. (in which the column itself rotates). Thus, contrary to the applicant’s assertions, the modification of Spieldiener et al. in view of the teachings of Fankhauser et al., the Barnstormer ride and Bisch does not prevent Spieldiener et al. from working as intended and does not constitute improper hindsight reconstruction.

The applicant argues that the amendments to the specification overcome the previous objection under 37 CFR 1.75(d)(1). The examiner agrees. Thus, the objection has been withdrawn.

The applicant argues that the proposed replacement drawing sheets overcome the previous objections to the drawings. The examiner disagrees for the reasons given above.

Final Action
THIS ACTION IS MADE FINAL.  

Period for Reply
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 

Reminder re Supplemental Oath/Declaration
If further amendments are made in response to this Office action, applicant is reminded of the requirement of pre-AIA  37 CFR 1.175(b)(1): for any error corrected, which is not covered by a prior reissue oath/declaration, applicant must submit a supplemental oath/declaration stating that every such error arose without any deceptive intention on the part of the applicant. An example of acceptable language to be used in the supplemental oath/declaration is as follows:
“Every error in the patent which was corrected in the present reissue application, and is not covered by a prior oath/declaration submitted in this application, arose without any deceptive intention on the part of the applicant.”
See MPEP 1414.01.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


APPENDIX A
Annotated Copy of Transmittal Form from Appl. No. 11/023,063


    PNG
    media_image2.png
    898
    738
    media_image2.png
    Greyscale


APPENDIX B
Annotated Copy of Original Declaration from Appl. No. 11/023,063


    PNG
    media_image3.png
    858
    676
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    873
    742
    media_image4.png
    Greyscale



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This application does not contain a properly executed reissue declaration by the inventors for the reasons given above.
        2 A copy of this declaration was attached to the prior Office action mailed in this application on March 22, 2019.
        3 The Patent Trial and Appeal Board (PTAB) denied the petition for inter partes review because the petitioner relied upon “Barnstormer Brochure” but failed to provide sufficient evidence that this document is a prior art printed publication. The PTAB’s decision hinged on this finding since inter partes review is limited to consideration of prior art patents and printed publications. However, the PTAB acknowledged that the petitioner had provided evidence that the Barnstormer amusement ride was operated and available to the public prior to the filing date of Patent No. 7,666,103.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.